Exhibit 10.19

FORM OF ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), dated as of this 25th day of May,
2006, is by, between and among Castlerigg Master Investments Ltd. (the
“Investor”), a British Virgin Islands company, DayStar Technologies, Inc. (the
“Company”), a corporation organized under the laws of the State of Delaware, and
KeyBank National Association (the “Escrow Agent”), a national bank organized
under the laws of the United States. The Investor, the Company and the Escrow
Agent are sometimes individually referred to herein as a “Party” and
collectively as the “Parties”.

WHEREAS, as of the date hereof, the Investor and the Company entered into a
securities purchase agreement (the “Purchase Agreement”) pursuant to which the
Investor agreed to purchase from the Company and the Company agreed to issue to
the Investor the Securities (as defined in the Purchase Agreement), including a
Senior Convertible Note (the “Note”) in the aggregate principal amount of
$15,000,000 (capitalized terms used in this Agreement, if not otherwise defined,
shall have the meanings ascribed to them in the Note);

WHEREAS, pursuant to Section 15(e) of the Note, the Company and the Investor
have agreed that, if, at any time following the issuance date of the Note, the
Closing Sale Price of the Company’s Common Stock is less than $9.00 (subject to
adjustment for stock splits, combinations and like events) for ten
(10) consecutive Trading Days, the Company shall promptly, and in any event no
later than the next Trading Day, deposit into an escrow account immediately
available funds equal to thirty percent (30%) of the then outstanding Principal
of the Note, provided that, in no event shall the amount deposited exceed Three
Million Dollars ($3,000,000) (the “Escrow Deposit”);

WHEREAS, the Escrow Agent is willing to hold and administer the Escrow Deposit
and any earnings thereon (together with the Escrow Deposit, the “Escrowed
Funds”) in escrow in accordance with the terms of this Agreement and the Note;
and

WHEREAS, the Investor, the Company and the Escrow Agent have executed this
Agreement to evidence their understanding concerning the escrow arrangement.

NOW THEREFORE, in consideration of the mutual promises set forth herein, and
subject to the terms and conditions hereof, the Parties agree as follows:

1. Escrow Deposit.

(a) If, at any time following the issuance date of the Note, the Closing Sale
Price of the Company’s Common Stock is less than $9.00 (subject to adjustment
for stock splits, combinations and like events) for ten (10) consecutive Trading
Days, the Company shall promptly,

 

1



--------------------------------------------------------------------------------

and in any event no later than the next Trading Day, deposit (by wire transfer
or delivery of immediately available funds) the Escrow Deposit with the Escrow
Agent; provided, however, that in no event shall the Escrow Deposit exceed Three
Million Dollars ($3,000,000).

(b) The Escrow Agent agrees to hold and administer the Escrowed Funds in an
interest bearing account identified on Annex A hereto (the “Escrow Account”)
upon the terms and conditions set forth in this Agreement.

2. Escrow Terms. Subject to Section 3 hereof, the Escrow Agent shall apply,
administer and release the Escrowed Funds as follows:

(a) Upon receipt by the Escrow Agent of a notice (a “Demand Notice”), given by
the Company, stating that the Company is entitled to receipt of the Escrowed
Funds, or any portion thereof, in accordance with Section 15(e) of the Note, and
stating with specificity the reasons therefor and the applicable clause in
Section 15(e) of the Note, and the amount of Escrowed Funds to which the Company
is entitled, together with documentary evidence thereof, the Escrow Agent shall
promptly give a copy of the Demand Notice to the Investor. If the Escrow Agent
does not receive, within ten (10) Business Days after giving the copy of the
Demand Notice to the Investor, a written objection (an “Objection”) from the
Investor, or if the Escrow Agent shall receive within such period receive a
written consent of the Investor to the release requested in the Demand Notice,
then the Escrow Agent shall deliver the Escrowed Funds, or such portion thereof
specified in the applicable Demand Notice, in accordance with such Demand
Notice. If the Escrow Agent receives an Objection within such ten (10) Business
Day period, then the Escrow Agent shall continue to hold the Escrowed Funds
until otherwise authorized and directed pursuant to clauses (b) and (c) of this
Section 2 below.

(b) Upon receipt by the Escrow Agent of a joint written instruction given by the
Company and the Investor (the “Joint Instructions”), in which event the Escrow
Agent shall deliver the Escrowed Funds (or such portion thereof) in accordance
with the terms of, and in the amount specified in, the Joint Instructions.

(c) Upon receipt by the Escrow Agent of a final and non-appealable judgment,
order, decree or award of a federal or state court (a “Court Order”), in which
event the Escrow Agent shall deliver the Escrowed Funds (or such portion
thereof) in accordance with the Court Order. Any such Court Order shall be
accompanied by an opinion of U.S. counsel for the party presenting such Court
Order, in form and in substance satisfactory to the Escrow Agent, to the effect
that such court has competent jurisdiction and that such Court Order is final
and non-appealable.

(d) The Parties acknowledge and agree that notwithstanding the release of all or
any portion of the Escrowed Funds in accordance with this Section 2, the
provisions of Section 1(a) above shall again apply to the Company for so long as
this Agreement is in effect.

 

2



--------------------------------------------------------------------------------

3. Obligations and Liabilities of the Escrow Agent.

(a) The duties and obligations of the Escrow Agent shall be determined solely by
the express provisions of this Agreement, and the Escrow Agent shall not be
liable for the performance of such duties and obligations, except as
specifically set forth in this Agreement.

(b) The Escrow Agent shall not be responsible in any manner whatsoever for any
failure or inability of any other Party to perform or comply with any of the
provisions of this Agreement.

(c) The Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Agreement unless such modification, cancellation or
rescission is in a writing that specifically references this Agreement and which
is signed by the Parties.

(d) The Escrow Agent shall not be liable for any mistakes of fact or errors of
judgment, or any action taken or omitted to be taken hereunder, except in the
case of its willful misconduct or gross negligence.

(e) The Escrow Agent shall be entitled to rely upon any writing, instrument or
signature that the Escrow Agent in good faith believes to be genuine, may assume
the validity and accuracy of any statement or assertion contained in such a
writing or instrument, and may assume that any person purporting to give any
writing, notice, advice or instruction in connection with the provisions hereof
has been duly authorized to do so. The Escrow Agent shall not be liable in any
manner for the sufficiency or correctness as to form, manner of execution or
validity of any written instructions delivered to it, nor as to the identity,
authority or rights of any person executing the same. The Escrow Agent is not
under any duty to give the Escrowed Funds under this Agreement any greater
degree of care than it, as an escrow agent, would ordinarily give similar
property held in trust for the benefit of others.

(f) In the event of any controversy or dispute under this Agreement or with
respect to any question as to the construction hereof or any action to be taken
or omitted to be taken by the Escrow Agent, the Escrow Agent shall be entitled
to consult with counsel of its own choosing. The Escrow Agent shall incur no
liability or responsibility for any action taken or suffered, or omitted to be
taken, in good faith, in accordance with the advice or opinion of such counsel.

(g) The Escrow Agent may resign at any time upon giving thirty (30) days’
written notice to the Investor and the Company. Within said thirty (30) day
period, the Investor and the Company shall have the sole right to appoint by
written consent or agreement between them a successor escrow agent by written
notice to the Escrow Agent. Thereupon, the Escrowed Funds shall be transferred
from the Escrow Agent to the successor escrow agent. If a successor escrow agent
is not appointed by the Investor and the Company within thirty (30) days after
notice of the resignation of the Escrow Agent, the Escrow Agent may petition a
court of competent jurisdiction to name a successor escrow agent hereunder. The
Escrow Agent shall be fully relieved of all liability under this Agreement
except for its willful misconduct or gross negligence upon the appointment of
the successor escrow agent and the transfer of the Escrowed Funds to the
successor Escrow Agent

 

3



--------------------------------------------------------------------------------

designated by the Investor and the Company or appointed by such court of
competent jurisdiction, as the case may be.

4. Indemnification of Escrow Agent. The Company agrees to indemnify the Escrow
Agent and hold the Escrow Agent harmless from and against any loss, liability
and expenses incurred without willful misconduct or gross negligence on the part
of the Escrow Agent arising out of or in connection with the acceptance or
administration by the Escrow Agent of its duties hereunder, including the
reasonable fees, costs and expenses of defending itself against any claims of
liability hereunder and any reasonable fees, costs and expenses incurred in
connection with Section 3(g) hereof. The indemnity in this Section 4 shall
survive the termination of this Agreement.

5. Escrow Agent Fees. The Company shall be solely liable for all Escrow Agent
fees due and payable to the Escrow Agent, which are set forth on Annex B hereto.

6. Notices. Any and all notices or other communications required or permitted to
be given under any of the provisions of this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or on the
third business day after such is mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the Parties as follows:

 

If to the Investor:   

Castlerigg Master Investments Ltd.

c/o Sandell Asset Management Corp.

40 West 57th Street, 26th Floor

New York, New York 10019

            Telephone:   (212) 603-5775    Facsimile:   (212) 603-5710   
Attention:   Cem Hacioglu With a copy to:   

McDermott Will & Emery LLP

340 Madison Avenue

New York, New York 10017

         Telephone:   (212) 547-5400    Facsimile:   (212) 547-5444   
Attention:   Stephen E. Older, Esq. If to the Company:   

DayStar Technologies, Inc.

13 Corporate Drive

Halfmoon, New York 12065

         Telephone:   (518) 383-4600    Facsimile:   (518) 383-7900   
Attention:   Thomas A. Polich, Esq.      General Counsel/Assistant Secretary If
to the Escrow Agent:   

KeyBank National Association

66 South Pearl Street

6th Floor

Albany, New York 12207

   Telephone:   518-257-8502    Facsimile:   518-257-8587    Attention:   David
Blessing, Vice President

 

4



--------------------------------------------------------------------------------

or at such other address as any of the above may have furnished to the other
Parties in writing by registered mail, return receipt requested. Any such
document given to the Escrow Agent shall be delivered to each other Party. Any
notice specifying a dispute or objection or other assertion of any other fact
shall clearly, precisely, and completely set forth the facts upon which such
objection, dispute, or assertion is based.

7. Binding Effect. This Agreement may not be assigned by any Party without the
express written consent of the other Parties. This Agreement shall inure to the
benefit of and shall be binding upon the successors, and permitted assigns of
the Parties. The Parties covenant that they will execute all instruments and
documents and will take all steps which may be reasonably necessary in order to
implement the provisions of this Agreement.

8. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

9. Counterparts. This Agreement may be executed in counterparts in which case
each executed counterpart will be deemed to be an original and all executed
counterparts will collectively constitute the same agreement.

10. Severability. If any portion of this Agreement shall be ruled or adjudicated
invalid for any reason, that portion shall be deemed excised from this Agreement
and the remainder of this Agreement shall continue in full force and effect
unaffected by any such invalidity.

 

5



--------------------------------------------------------------------------------

11. Termination of Escrow. This Agreement shall terminate and the Escrow Agent
shall have no further duties hereunder upon the indefeasible payment in full, or
other termination, of the Note and the Other Notes.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Escrow
Agreement as of the date first above written.

 

CASTLERIGG MASTER INVESTMENTS LTD. By:   /s/ Patrick T. Burke   Name: Patrick T.
Burke   Title: Senior Managing Director DAYSTAR TECHNOLOGIES, INC. By:   /s/
John R. Tuttle   Name: John R. Tuttle   Title: Chief Financial Officer KEYBANK
NATIONAL ASSOCIATION By:   /s/ David Blessing   Name: David Blessing   Title:
Vice President



--------------------------------------------------------------------------------

ANNEX A

Escrow Account



--------------------------------------------------------------------------------

ANNEX B

Escrow Agent Fees